DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figures 5A, 6A, 7A, contain label Section A-A which is not mentioned in the specification.
Figure 5B, 6B, 7B contains Arrow C-C which is not mentioned in the specification. 
Figure 5C, 6C, 7C, contains label Section C-C which is not mentioned in the specification.
Figure 5C, 6C, 7C contains Arrow A-A which is not mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Claim Objections
Claims 12, 16, and 17 are objected to because of the following informalities:  
Claim 12 lines 1-2 should read “comprises one or more bolt holes” for the purpose of grammatical clarity.
Claim 16 line 2 should read “receive the draw pin” for the purpose of consistency as the draw pin is previously introduced in claim 1.
 Appropriate correction is required.
Claim 17 line 2 should read “the drawbar” for the purpose of consistency. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14: Line 3 recites “the two clamp sections” which renders the claim indefinite because two clamp sections have not been previously introduced and it is unclear if the two clamp sections are the “at least two sections secured about the circular projection” or two other clamp sections.
In regards to claim 15: line 1 recites “the at least two clamps” which renders the claim indefinite because two clamps have not been previously introduced. It is unclear if the clamps belong to the two clamp sections recited in claim 14 or if they are separate clamps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greaves (US 6502847 B1).
In regards to claim 1: Greaves teaches a hitch (Figure 1 references 10 and 20) comprising: a tongue (Figure 1 reference 24); an insert (Figure 2 reference 110) received within the tongue, the insert having a through-hole for a draw pin (Figure 2 reference 122); and a base (Figure 5 reference 62) with an implement connection (connection to 
In regards to claim 2: The hitch of claim 1 is taught by Greaves. Greaves further teaches wherein the tongue comprises a section having an internal spherical raceway (See internal spherical raceway of tongue 24 in Figure 1); and opposing walls (See top and bottom walls of 24 in Figure 4) each extending from opposite sides of the section (top and bottom).
In regards to claim 3: The hitch of claim 2 is taught by Greaves. Greaves further teaches wherein the section of the tongue is C-shaped (See C-shape of section of 24 in Figures 3-5) and the opposing walls extend from opposite arms of the C-shape (See top and bottom walls extending from top and bottom arms of C-shaped section).
In regards to claim 12: The hitch of claim 1 is taught by Greaves. Greaves further teaches wherein the implement connection of the base comprises one or more bolt holes (Column 8 line 67- Column 9 line 1).
In regards to claim 16: The hitch of claim 1 is taught by Greaves. Greaves further teaches wherein the through hole of the insert is sized to slidingly receive the draw pin (Figure 2 reference 122) for connecting the hitch to a drawbar (See Figure 2, Examiner notes that without pin 122 the hitch cannot be connected to the drawbar because the hemispheres would not lock together and stay within the tongue).
In regards to claim 17: The hitch of claim 1 is taught by Greaves. Greaves further teaches wherein, when in use, the insert rests on a drawbar (Figure 1 reference 14) of a 
In regards to claim 19: Greaves teaches a towing implement (Figure 1 reference 16) comprising: a frame (Figure 1 reference 86); a working component coupled to the frame (Figure 1 reference 60); and a hitch apparatus according to claim 1 (Figure 1 references 10 and 20) connected to the frame for connecting the towing implement to a tow vehicle (Figure 1 reference 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Greaves.
In regards to claim 4: The hitch of claim 2 is taught by Greaves. Greaves further teaches wherein the insert comprises: a spherical segment (Figure 5 reference 120) Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. See MPEP 2141 Section I. In the instant case the ball and socket connection performs the same function as it is known to perform and merely moving the socket from the base to the projection and the ball from the projection to the base does not result in a new or unexpected functioning of the connection. 
In regards to claim 5: The hitch of claim 4 is taught by Greaves. Greaves further teaches wherein the base comprises a back end being adapted for connection to a towing implement. Greaves does not teach wherein the base has a ball but instead teaches wherein the projection has a ball received in a socket recess in the base. Furthermore, "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96. See MPEP 2141 Section I. In the instant case the ball and socket connection performs the same function as it is known to perform and merely moving the socket from the base to the projection and the 
In regards to claim 6: The hitch of claim 5 is taught by Greaves. Greaves further teaches wherein at least a portion of the ball remains in contact with at least a portion of the socket recess throughout movement of the base relative to the tongue (See Figures 3-5 where the ball remains in contact with the socket while the base and tongue move relative to each other). 
In regards to claim 7: The hitch of claim 6 is taught by Greaves. Greaves further teaches wherein the socket recess has a generally hemi-spherical shape (See generally hemi-spherical shape of socket recess in Figure 5).
In regards to claim 8: The hitch of claim 7 is taught by Greaves. Greaves further teaches wherein a middle portion (Figure 6 reference 96) of a bottom surface (Figure 6 reference 92) of the hemispherical socket recess is raised and has a flat top (See raised portion of 96 in Figure 6 with flat top around top edge).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greaves in view of Garcia (US 2017/0332542 A1). The hitch of claim 1 is taught by Greaves. Greaves fails to teach wherein the implement connection of the base comprises a rotatable connection. However, Garcia teaches a rotatable connection (Figure 2 reference 212) of a hitch base to an implement (Paragraph 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implement connection of Greaves to be rotatable as in Garcia to allow for relative movement between the implement and the hitch base thereby decreasing wear and torsional forces applied to the connection. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Greaves in view of Wagner (US 2016/0229243 A1). The hitch of claim 1 is taught by Greaves. Greaves fails to teach a plurality of grease connections arranged to supply lubricant to movable connections. However, Wagner teaches grease connections between moving parts of articulated joints to minimize friction and prevent wear (Paragraph 0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide grease connections as in Wagner on the ball and socket joints of Greaves so as to minimize friction and prevent wear of the parts of the ball and socket joints. 
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While Greaves teaches a pivotal connection of the base, that connection is not provided via a pin through the opposing walls of the section of the tongue. While pivotal pin connections are well known in the art, it would not be obvious or reasonable to modify Greaves in this manner to have a pin through the opposing walls of the tongue. Additional prior art failed to teach the combination of elements as claimed. Claims 10 and 11 also contain allowable subject matter due to their dependency on claim 9. 
Claims 14 and 15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Greaves does not teach the particulars of the rotatable connection as claimed in claim 14, specifically Greaves does not teach the circular projection at the back end of the base and the two clamp sections secured about the circular projection. Additionally it would not be obvious or reasonable to modify 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Treffer (US 2015/0334910 A1) teaches a hitch coupling mechanism with a swivel connection.  Svihla (US 2014/0346755 A1) and Powers (US 8662520 B1) teaches a hitch system with a circular insert coupled to a receiver. Clark (US 2012/0151892 A1) teaches a swivel drawbar hitch. Ragsdale (US 7748548 B1) teaches a hitch assembly with an insert and tongue. Williams (US 7584984 B1) teaches a telescoping and swiveling hitch assembly. Wood (US 2007/0014497 A1) and Kletzli (US 2002/0168122 A1) teach a ball socket link end for a hitch. Harman (US 5941551) teaches a hitch with a tongue that has a spherical raceway and an insert. Wing (US 3362728) and Sancioni (US 3342509) teach a hitch with a spherical insert. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                  


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611